Ferguson, Judge
(concurring in the' result) :
I have grave doubts as to the desirability of designating this board of review action as involving “extraordinary proceedings,” within the holding in United States v Best, 4 USCMA 581, 16 CMR 155. Such a holding leaves the litigants insufficiently informed as to the extent of appellate review and tends to encourage unnecessary proceedings in this court. Without specifically taking issue with the holding in Best, supra — which was concerned with a partial. disposition of a ease by the board of review- — -if a board of review action disposes of the entire case at that level, such action is appealable to this Court either by certificate or petition. Here the board of review, despite phraseology to the contrary, acted *228with finality on the matter before it. If the ease is returned to the same or another convening authority, he certainly is in a position to take whatever action he desires — up to and including disapproval of the entire proceedings. Under these circumstances, the board of review action could not be deemed preliminary, interlocutory, or incomplete.
I concur in the result.